DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 11/12/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot due to the newly amended claims.  
In the Claims
As to Claims 1-10:
Canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0085189 to Madsen in view of U.S. Patent Application Publication No. 2001/0019490 to lgarashi et al. (lgarashi).
As to Claim 11:
Madsen discloses, in FIG(s). 3A:
a method for controlling a resonance type power converter including 
a first switching element (S), 
a first capacitor (Cs) connected in parallel to the first switching element (¶ [0064] - ¶ [0065]), 
a first resonance circuit (Crt, Lrt;  ¶ [0064] - ¶ [0065]), . . . 
However, Madsen is not used to disclose:
 . . . a controller configured to control an operation of the first switching element in response to resonance of the first resonance circuit, and 
a shunt circuit connected in parallel to the first capacitor, 

the method for controlling the resonance type power converter comprising: 
shunting, by the controller, a current flowing into the first capacitor by controlling a second switching element included in the shunt circuit during a predetermined period within a turn-off period of the first switching element such that the second switching element is switched on and then switched off during the turn-off period of the first switching element.  
Igarashi discloses, in FIG(s). 13:
 . . . a controller (by way of control at input of gate of Q2) configured to control an operation of the first switching element (Q1) in response to resonance of the first resonance circuit (disclosed above in Madsen as Crt, Lrt;  where the series resonance circuit is connected to the load, disclosed above in Madsen as RL;  and herein as the "light load,"   ¶ [0107]), and 
a shunt circuit (L1, C2, Q2) connected in parallel to the first capacitor (disclosed above in Madsen as Cs;  and herein as Cs;  ¶ [0103] - ¶ [0107]), 
wherein the resonance type power converter is configured to convert and output power of a DC power supply (Rec) by a switching operation of the first switching element (disclosed above in Madsen as S;  and herein as Q1;  ¶ [0103] - ¶ [0107]), 
the method for controlling the resonance type power converter comprising: 
shunting, by the controller, a current flowing into the first capacitor by controlling a second switching element (Q2) included in the shunt circuit (¶ [0103] - ¶ [0107]) during a predetermined period within a turn-off period of the first switching element such that the second switching element is switched on and then switched off during the turn-off period of the first switching element (¶ [0103] - ¶ [0107];  where "[w]hen the power supply is operating under light-load conditions . . . auxiliary switch Q2 is switched ON while main switch Ql is switched OFF;"  ¶ [0105]  and "[w]hen a light load is driven, only Igarashi - Q2 corresponds to the claimed second switching element).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the RESONANT DC-DC POWER CONVERTER, disclosed by Madsen; by incorporating the SWITCHING POWER SUPPLY, disclosed by lgarashi; in order to provide a series circuit consisting of a resonance reactor, a resonance capacitor and an auxiliary switch connected in parallel with a main switch, where the auxiliary switch is switched in relation to the main switch to improve efficiency (lgarashi;  ¶ [0103] - ¶ [0104]).
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
comprising: 
turning on the second switching element later than the first switching element is turned off.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
turning on the second switching element later than the first switching element is turned off (¶ [0103] - ¶ [0107]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
comprising: 
turning off the second switching element earlier than the first switching element is turned on.  
However, Igarashi further discloses, in FIG. 13:
comprising: 

As to Claim 14:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
comprising: 
shunting the current by resonating a second resonance circuit included in the shunt circuit.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
shunting the current by resonating a second resonance circuit (L1, C2) included in the shunt circuit (L1, C2, Q2;  ¶ [0103] - ¶ [0107]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
comprising: 
controlling the second switching element such that a resonance frequency of the second resonance circuit is higher than a switching frequency of the first switching element.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
controlling the second switching element such that a resonance frequency (¶ [0103] - ¶ [0107]) of the second resonance circuit is higher than a switching frequency of the first switching element (¶ [0103] - ¶ [0107]).  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
comprising: 

However, Igarashi further discloses, in FIG. 13:
comprising: 
setting the predetermined period for controlling the second switching element in accordance with an inverse of a resonance frequency of the second resonance circuit (¶ [0103] - ¶ [0107]).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
comprising: 
shunting the current by storing electric charge in a second capacitor included in the shunt circuit.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
shunting the current by storing electric charge in a second capacitor (C2) included in the shunt circuit (L1, C2, Q2;  ¶ [0103] - ¶ [0107]).  
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 17 above, except for 
comprising: 
limiting a voltage across both terminals of the first switching element using a capacitance of the second capacitor that is greater than a capacitance of the first capacitor.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
limiting a voltage across both terminals of the first switching element using a capacitance of the second capacitor that is greater than a capacitance of the first capacitor (¶ [0103] - ¶ [0107]).  
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 17 above, except for 
comprising: 
turning on the second switching element when a voltage across both terminals of the second capacitor is higher than a voltage across both terminals of the first switching element.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
turning on the second switching element when a voltage across both terminals of the second capacitor is higher than a voltage across both terminals of the first switching element (¶ [0103] - ¶ [0107]).  
As to Claim 20:
Madsen discloses, in FIG(s). 3A:
a resonance type power converter comprising: 
a first switching element (S); 
a first capacitor (Cs) connected in parallel to the first switching element (¶ [0064] - ¶ [0065]); 
a resonance circuit (Crt, Lrt;  ¶ [0064] - ¶ [0065]); . . . 
However, Madsen is not used to disclose:
. . . a shunt circuit connected in parallel to the first capacitor; and 
a controller configured to control an operation of the first switching element in response to resonance of the resonance circuit to convert and output power of a DC supply, 
the controller being further configured to control a second switching element included in the shunt circuit during a predetermined period within a turn-off period of the first switching element such that the second switching element is switched on and then switched off during the turn-off period of the first switching element.  
Igarashi discloses, in FIG(s). 13:
 . . . a shunt circuit (L1, C2, Q2) connected in parallel to the first capacitor (disclosed above in Madsen as Cs;  and herein as C1); and 
a controller (by way of control at input of gate of Q2) configured to control an operation of the first switching element (Q1) in response to resonance of the resonance circuit to convert and output power of a DC supply (disclosed above in Madsen as Crt, Lrt;  where the series resonance circuit is connected to the load, disclosed above in Madsen as RL;  and herein as the "light load,"   ¶ [0107],  ¶ [0103] - ¶ [0107]), 
the controller being further configured to control a second switching element (Q2) included in the shunt circuit (L2, C2, Q2) during a predetermined period within a turn-off period of the first switching element (Q1) such that the second switching element (Q2) is switched on and then switched off during the turn-off period of the first switching element (¶ [0103] - ¶ [0107];  where "[w]hen the power supply is operating under light-load conditions . . . auxiliary switch Q2 is switched ON while main switch Q1 is switched OFF;"  ¶ [0105]  and "[w]hen a light load is driven, only auxiliary switch Q2 is switched ON;"  ¶ [0107]  and Q2 corresponds to the claimed second switching element).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the RESONANT DC-DC POWER CONVERTER, disclosed by Madsen; by incorporating the SWITCHING POWER SUPPLY, disclosed by lgarashi; in order to provide a series circuit consisting of a resonance reactor, a resonance capacitor and an auxiliary switch connected in parallel with a main switch, where the auxiliary switch is switched in relation to the main switch to improve efficiency (lgarashi;  ¶ [0103] - ¶ [0104]).
As to Claim 21:
All of the claim limitations have been discussed with respect to claim 12 above, except for 
comprising: 

However, Igarashi further discloses, in FIG. 13:
comprising: 
turning off the second switching element earlier than the first switching element is turned on (¶ [0103] - ¶ [0107]).  
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 15 above, except for 
comprising: 
setting the predetermined period for controlling the second switching element in accordance with an inverse of a resonance frequency of the second resonance circuit.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
setting the predetermined period for controlling the second switching element in accordance with an inverse of a resonance frequency of the second resonance circuit (¶ [0103] - ¶ [0107]).  
As to Claim 23:
All of the claim limitations have been discussed with respect to claim 18 above, except for 
comprising: 
turning on the second switching element when a voltage across both terminals of the second capacitor is higher than a voltage across both terminals of the first switching element.  
However, Igarashi further discloses, in FIG. 13:
comprising: 
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849